 Case 1:20-cv-02867-PKC-SJB Document 1 Filed 06/29/20 Page 1 of 19 PageID #: 1



  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiff

  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  JOSE MIGUEL ALEGRIA SANTANA,
  individually and on behalf of others similarly
  situated,
                                                                      COMPLAINT
                                     Plaintiff,

                   -against-                                 COLLECTIVE ACTION UNDER
                                                                  29 U.S.C. § 216(b)
  SIRAH 1720 LLC (D/B/A MARKET FRESH
  SUPERMARKET), AHMED ABDO SALEM                                         ECF Case
  (AKA MOHAMED), and SAMMY DOE,

                                      Defendants.
  -------------------------------------------------------X

         Plaintiff Jose Miguel Alegria Santana (“Plaintiff Alegria ” or “Mr. Alegria ”), individually

 and on behalf of others similarly situated, by and through his attorneys, Michael Faillace &

 Associates, P.C., upon his knowledge and belief, and as against Sirah 1720 LLC (d/b/a Market

 Fresh Supermarket), (“Defendant Corporation”), Ahmed Abdo Salem (aka Mohamed), and

 Sammy Doe, (“Individual Defendants”), (collectively, “Defendants”), alleges as follows:

                                           NATURE OF ACTION

       1.       Plaintiff Alegria is a former employee of Defendants Sirah 1720 LLC (d/b/a Market

Fresh Supermarket), Ahmed Abdo Salem (aka Mohamed), and Sammy Doe.

       2.       Defendants own, operate, or control a supermarket, located at 535 Marcy Avenue,

Brooklyn, NY 11206 under the name “Market Fresh Supermarket.”
 Case 1:20-cv-02867-PKC-SJB Document 1 Filed 06/29/20 Page 2 of 19 PageID #: 2



       3.      Upon information and belief, individual Defendants Ahmed Abdo Salem (aka

Mohamed) and Sammy Doe, serve or served as owners, managers, principals, or agents of Defendant

Corporation and, through this corporate entity, operate or operated the supermarket as a joint or

unified enterprise.

       4.      Plaintiff Alegria was employed as a deli worker at the supermarket located at 535

Marcy Avenue, Brooklyn, NY, 11206.

       5.      At all times relevant to this Complaint, Plaintiff Alegria worked for Defendants in

excess of 40 hours per week, without appropriate minimum wage, overtime, and spread of hours

compensation for the hours that he worked.

       6.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiff Alegria appropriately for any hours worked, either at the straight rate of

pay or for any additional overtime premium.

       7.      Further, Defendants failed to pay Plaintiff Alegria the required “spread of hours” pay

for any day in which he had to work over 10 hours a day.

       8.      Defendants’ conduct extended beyond Plaintiff Alegria to all other similarly situated

employees.

       9.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Alegria and other employees to work in excess of forty (40) hours per week

without providing the minimum wage and overtime compensation required by federal and state law

and regulations.

       10.     Plaintiff Alegria now brings this action on behalf of himself, and other similarly

situated individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards

Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et



                                                  -2-
  Case 1:20-cv-02867-PKC-SJB Document 1 Filed 06/29/20 Page 3 of 19 PageID #: 3



seq. and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New

York Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein

the “Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’

fees and costs.

        11.         Plaintiff Alegria seeks certification of this action as a collective action on behalf of

himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                       JURISDICTION AND VENUE

        12.         This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Alegria’s state law claims under 28

U.S.C. § 1367(a).

        13.         Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a supermarket located in this district. Further, Plaintiff Alegria was employed by Defendants

in this district.

                                                      PARTIES

                                                        Plaintiff

        14.         Plaintiff Jose Miguel Alegria Santana (“Plaintiff Alegria” or “Mr. Alegria”) is an

adult individual residing in Kings County, New York.

        15.         Plaintiff Alegria was employed by Defendants at Market Fresh Supermarket from

approximately May 6, 2019 until on or about December 7, 2019.




                                                       -3-
 Case 1:20-cv-02867-PKC-SJB Document 1 Filed 06/29/20 Page 4 of 19 PageID #: 4



       16.     Plaintiff Alegria consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b),

and brings these claims based upon the allegations herein as a representative party of a prospective

class of similarly situated individuals under 29 U.S.C. § 216(b).

                                             Defendants

       17.     At all relevant times, Defendants owned, operated, or controlled a supermarket,

located at 535 Marcy Avenue, Brooklyn, NY 11206 under the name “Market Fresh Supermarket.”

       18.     Upon information and belief, Sirah 1720 LLC (d/b/a Market Fresh Supermarket) is a

domestic corporation organized and existing under the laws of the State of New York. Upon

information and belief, it maintains its principal place of business at 535 Marcy Avenue, Brooklyn,

NY, 11206.

       19.     Upon information and belief, Defendant Ahmed Abdo Salem (aka Mohamed) is an

individual engaging (or who was engaged) in business in this judicial district during the relevant

time period. Defendant Ahmed Abdo Salem (aka Mohamed) is sued individually in his capacity as

owner, officer and/or agent of Defendant Corporation. Defendant Ahmed Abdo Salem (aka

Mohamed) possesses operational control over Defendant Corporation, an ownership interest in

Defendant Corporation, and controls significant functions of Defendant Corporation. He determines

the wages and compensation of the employees of Defendants, including Plaintiff Alegria, establishes

the schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

       20.     Upon information and belief, Defendant Sammy Doe is an individual engaging (or

who was engaged) in business in this judicial district during the relevant time period. Defendant

Sammy Doe is sued individually in his capacity as owner, officer and/or agent of Defendant

Corporation. Defendant Sammy Doe possesses operational control over Defendant Corporation, an



                                                 -4-
  Case 1:20-cv-02867-PKC-SJB Document 1 Filed 06/29/20 Page 5 of 19 PageID #: 5



ownership interest in Defendant Corporation, and controls significant functions of Defendant

Corporation. He determines the wages and compensation of the employees of Defendants, including

Plaintiff Alegria, establishes the schedules of the employees, maintains employee records, and has

the authority to hire and fire employees.

                                     FACTUAL ALLEGATIONS

                                  Defendants Constitute Joint Employers

       21.      Defendants operate a supermarket located in the Bedford-Stuyvesant section of

Brooklyn, NY.

       22.      Individual Defendants, Ahmed Abdo Salem (aka Mohamed) and Sammy Doe,

possess operational control over Defendant Corporation, possess ownership interests in Defendant

Corporation, and control significant functions of Defendant Corporation.

       23.      Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       24.      Each Defendant possessed substantial control over Plaintiff Alegria’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Alegria, and all similarly situated individuals,

referred to herein.

       25.      Defendants jointly employed Plaintiff Alegria (and all similarly situated employees)

and are Plaintiff Alegria’s (and all similarly situated employees’) employers within the meaning of

29 U.S.C. 201 et seq. and the NYLL.

       26.      In the alternative, Defendants constitute a single employer of Plaintiff Alegria and/or

similarly situated individuals.




                                                  -5-
 Case 1:20-cv-02867-PKC-SJB Document 1 Filed 06/29/20 Page 6 of 19 PageID #: 6



       27.    Upon information and belief, Individual Defendants Ahmed Abdo Salem (aka

Mohamed) and Sammy Doe operate Defendant Corporation as either an alter ego of themselves

and/or failed to operate Defendant Corporation as an entity legally separate and apart from

themselves, by among other things:

             a) failing to adhere to the corporate formalities necessary to operate Defendant

                Corporation as a Corporation,

             b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                by, amongst other things, failing to hold annual meetings or maintaining

                appropriate corporate records,

             c) transferring assets and debts freely as between all Defendants,

             d) operating Defendant Corporation for their own benefit as the sole or majority

                shareholders,

             e) operating Defendant Corporation for their own benefit and maintaining control over

                this corporation as a closed Corporation,

             f) intermingling assets and debts of their own with Defendant Corporation,

             g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                liability as necessary to protect their own interests, and

             h) Other actions evincing a failure to adhere to the corporate form.

       28.    At all relevant times, Defendants were Plaintiff Alegria’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff

Alegria, controlled the terms and conditions of employment, and determined the rate and method of

any compensation in exchange for Plaintiff Alegria’s services.




                                                 -6-
  Case 1:20-cv-02867-PKC-SJB Document 1 Filed 06/29/20 Page 7 of 19 PageID #: 7



         29.     During 2019, Defendants, both separately and jointly, had a gross annual volume of

sales of not less than $500,000 (exclusive of excise taxes at the retail level that are separately stated).

         30.     In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

supermarket on a daily basis are goods produced outside of the State of New York.

                                            Individual Plaintiff

         31.     Plaintiff Alegria is a former employee of Defendants who was employed as a deli

worker.

         32.     Plaintiff Alegria seeks to represent a class of similarly situated individuals under 29

U.S.C. 216(b).

                                  Plaintiff Jose Miguel Alegria Santana

         33.     Plaintiff Alegria was employed by Defendants from approximately May 6, 2019 until

on or about December 7, 2019.

         34.     Defendants employed Plaintiff Alegria as a deli worker.

         35.     Plaintiff Alegria regularly handled goods in interstate commerce, such as

supermarket goods and other supplies produced outside the State of New York.

         36.     Plaintiff Alegria’s work duties required neither discretion nor independent judgment.

         37.     Throughout his employment with Defendants, Plaintiff Alegria regularly worked in

excess of 40 hours per week.

         38.     From approximately May 6, 2019 until on or about October 18, 2019, Plaintiff

Alegria worked from approximately 7:00 a.m. until on or about 3:00 p.m., five days a week, and

from approximately 9:00 a.m. until on or about 3:00 p.m., one day per week (typically 46 hours per

week).



                                                    -7-
 Case 1:20-cv-02867-PKC-SJB Document 1 Filed 06/29/20 Page 8 of 19 PageID #: 8



       39.     However, on approximately four occasions, from approximately May 6, 2019 until

on or about October 18, 2019 Plaintiff Alegria worked on Sundays from approximately 9:00 a.m.

until on or about 3:00 p.m., in addition to his normal shifts (approximately 52 hours per week).

       40.     For two weeks, from approximately October 19, 2019 until on or about December 7,

2019, Plaintiff Alegria worked from approximately 7:00 a.m. until on or about 3:00 p.m. Mondays

through Fridays and from approximately 9:00 a.m. until on or about 8:00 p.m. on Saturdays

(typically 51 hours per week).

       41.     For three weeks, from approximately October 19, 2019 until on or about December

7, 2019, Plaintiff Alegria worked from approximately 7:00 a.m. until on or about 3:00 p.m. four

weekdays per week, from approximately 7:00 a.m. until on or about 9:00 p.m. one weekday per

week and from approximately 9:00 a.m. until on or about 8:00 p.m. on Saturdays (typically 57 hours

per week).

       42.     For two weeks, from approximately October 19, 2019 until on or about December 7,

2019, Plaintiff Alegria worked from approximately 7:00 a.m. until on or about 3:00 p.m. Mondays

through Fridays, from approximately 9:00 a.m. until on or about 8:00 p.m. on Saturdays, and from

approximately 9:00 a.m. until on or about 8:00 p.m. on Sundays (typically 62 hours per week).

       43.     Throughout his employment, Defendants paid Plaintiff Alegria his wages in cash.

       44.     From approximately May 6, 2019 until on or about October 18, 2019, Defendants

paid Plaintiff Alegria $12 per hour.

       45.     Defendants never granted Plaintiff Alegria any breaks or meal periods of any kind.

       46.     Plaintiff Alegria was not required to keep track of his time, nor to his knowledge, did

the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.



                                                 -8-
 Case 1:20-cv-02867-PKC-SJB Document 1 Filed 06/29/20 Page 9 of 19 PageID #: 9



       47.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Alegria regarding overtime and wages under the FLSA and NYLL.

       48.     Defendants did not provide Plaintiff Alegria an accurate statement of wages, as

required by NYLL 195(3).

      49.      Defendants did not give any notice to Plaintiff Alegria, in English and in Spanish

(Plaintiff Alegria’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

                                 Defendants’ General Employment Practices

      50.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Alegria (and all similarly situated employees) to work in excess of 40 hours a

week without paying him appropriate minimum wage, spread of hours pay, and overtime

compensation as required by federal and state laws.

      51.      Plaintiff Alegria was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the wages

he was owed for the hours he worked.

      52.      Defendants’ pay practices resulted in Plaintiff Alegria not receiving payment for all

his hours worked, and resulted in Plaintiff Alegria’s effective rate of pay falling below the required

minimum wage rate.

      53.      Defendants    willfully   disregarded    and   purposefully   evaded    recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      54.      Defendants paid Plaintiff Alegria his wages in cash.




                                                  -9-
Case 1:20-cv-02867-PKC-SJB Document 1 Filed 06/29/20 Page 10 of 19 PageID #: 10



      55.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      56.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Alegria (and similarly situated individuals) worked,

and to avoid paying Plaintiff Alegria properly for his full hours worked.

      57.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      58.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Alegria and other similarly situated former workers.

      59.      Defendants failed to provide Plaintiff Alegria and other employees with accurate

wage statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      60.      Defendants failed to provide Plaintiff Alegria and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by



                                                  - 10 -
Case 1:20-cv-02867-PKC-SJB Document 1 Filed 06/29/20 Page 11 of 19 PageID #: 11



the employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).

                            FLSA COLLECTIVE ACTION CLAIMS

      61.       Plaintiff Alegria brings his FLSA minimum wage, overtime compensation, and

liquidated damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b),

on behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or

were employed by Defendants or any of them, on or after the date that is three years before the filing

of the complaint in this case (the “FLSA Class Period”).

      62.      At all relevant times, Plaintiff Alegria and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required minimum wage, overtime pay

at a one and one-half their regular rates for work in excess of forty (40) hours per workweek under

the FLSA, and willfully failing to keep records under the FLSA.

      63.      The claims of Plaintiff Alegria stated herein are similar to those of the other

employees.

                                   FIRST CAUSE OF ACTION

            VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      64.      Plaintiff Alegria repeats and realleges all paragraphs above as though fully set forth

herein.

      65.      At all times relevant to this action, Defendants were Plaintiff Alegria’s employers

within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power



                                                 - 11 -
Case 1:20-cv-02867-PKC-SJB Document 1 Filed 06/29/20 Page 12 of 19 PageID #: 12



to hire and fire Plaintiff Alegria (and the FLSA Class Members), controlled the terms and conditions

of their employment, and determined the rate and method of any compensation in exchange for their

employment.

      66.       At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      67.       Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

          68.   Defendants failed to pay Plaintiff Alegria (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      69.       Defendants’ failure to pay Plaintiff Alegria (and the FLSA Class members) at the

applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      70.       Plaintiff Alegria (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                   SECOND CAUSE OF ACTION

                VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      71.       Plaintiff Alegria repeats and realleges all paragraphs above as though fully set forth

herein.

      72.       Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Alegria (and

the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      73.       Defendants’ failure to pay Plaintiff Alegria (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).




                                                  - 12 -
Case 1:20-cv-02867-PKC-SJB Document 1 Filed 06/29/20 Page 13 of 19 PageID #: 13



      74.      Plaintiff Alegria (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                   THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      75.       Plaintiff Alegria repeats and realleges all paragraphs above as though fully set forth

herein.

      76.      At all times relevant to this action, Defendants were Plaintiff Alegria’s employers

within the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire

Plaintiff Alegria, controlled the terms and conditions of his employment, and determined the rates

and methods of any compensation in exchange for his employment.

      77.      Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiff Alegria less than the minimum wage.

      78.      Defendants’ failure to pay Plaintiff Alegria the minimum wage was willful within the

meaning of N.Y. Lab. Law § 663.

      79.      Plaintiff Alegria was damaged in an amount to be determined at trial.

                                  FOURTH CAUSE OF ACTION

                       VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW

      80.       Plaintiff Alegria repeats and realleges all paragraphs above as though fully set forth

herein.

      81.      Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Alegria overtime compensation




                                                 - 13 -
Case 1:20-cv-02867-PKC-SJB Document 1 Filed 06/29/20 Page 14 of 19 PageID #: 14



at rates of one and one-half times the regular rate of pay for each hour worked in excess of forty

hours in a work week.

      82.     Defendants’ failure to pay Plaintiff Alegria overtime compensation was willful

within the meaning of N.Y. Lab. Law § 663.

      83.     Plaintiff Alegria was damaged in an amount to be determined at trial.

                                  FIFTH CAUSE OF ACTION

                VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                    OF THE NEW YORK COMMISSIONER OF LABOR

      84.      Plaintiff Alegria repeats and realleges all paragraphs above as though fully set forth

herein.

      85.     Defendants failed to pay Plaintiff Alegria one additional hour’s pay at the basic

minimum wage rate before allowances for each day Plaintiff Alegria’s spread of hours exceeded ten

hours in violation of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      86.     Defendants’ failure to pay Plaintiff Alegria an additional hour’s pay for each day

Plaintiff Alegria’s spread of hours exceeded ten hours was willful within the meaning of NYLL

§ 663.

      87.     Plaintiff Alegria was damaged in an amount to be determined at trial.

                                  SIXTH CAUSE OF ACTION

                  VIOLATION OF THE NOTICE AND RECORDKEEPING

                   REQUIREMENTS OF THE NEW YORK LABOR LAW

      88.      Plaintiff Alegria repeats and realleges all paragraphs above as though fully set forth

herein.




                                                - 14 -
Case 1:20-cv-02867-PKC-SJB Document 1 Filed 06/29/20 Page 15 of 19 PageID #: 15



      89.      Defendants failed to provide Plaintiff Alegria with a written notice, in English and

in Spanish (Plaintiff Alegria’s primary language), containing: the rate or rates of pay and basis

thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances,

if any, claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular

pay day designated by the employer; the name of the employer; any “doing business as" names used

by the employer; the physical address of the employer's main office or principal place of business,

and a mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      90.      Defendants are liable to Plaintiff Alegria in the amount of $5,000, together with costs

and attorneys’ fees.

                                 SEVENTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      91.       Plaintiff Alegria repeats and realleges all paragraphs above as though fully set forth

herein.

      92.      With each payment of wages, Defendants failed to provide Plaintiff Alegria with an

accurate statement listing each of the following: the dates of work covered by that payment of wages;

name of employee; name of employer; address and phone number of employer; rate or rates of pay

and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the

regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).




                                                 - 15 -
Case 1:20-cv-02867-PKC-SJB Document 1 Filed 06/29/20 Page 16 of 19 PageID #: 16



      93.         Defendants are liable to Plaintiff Alegria in the amount of $5,000, together with costs

and attorneys’ fees.




                                         PRAYER FOR RELIEF

            WHEREFORE, Plaintiff Alegria respectfully requests that this Court enter judgment

 against Defendants by:

            (a)    Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;

            (b)    Declaring that Defendants violated the minimum wage provisions of, and

 associated rules and regulations under, the FLSA as to Plaintiff Alegria and the FLSA Class

 members;

            (c)    Declaring that Defendants violated the overtime wage provisions of, and associated

 rules and regulations under, the FLSA as to Plaintiff Alegria and the FLSA Class members;

            (d)    Declaring that Defendants violated the recordkeeping requirements of, and

 associated rules and regulations under, the FLSA with respect to Plaintiff Alegria’s and the FLSA

 Class members’ compensation, hours, wages, and any deductions or credits taken against wages;

            (e)    Declaring that Defendants’ violations of the provisions of the FLSA were willful

 as to Plaintiff Alegria and the FLSA Class members;




                                                    - 16 -
Case 1:20-cv-02867-PKC-SJB Document 1 Filed 06/29/20 Page 17 of 19 PageID #: 17



        (f)     Awarding Plaintiff Alegria and the FLSA Class members damages for the amount

 of unpaid minimum wage, overtime compensation, and damages for any improper deductions or

 credits taken against wages under the FLSA as applicable;

        (g)     Awarding Plaintiff Alegria and the FLSA Class members liquidated damages in an

 amount equal to 100% of his damages for the amount of unpaid minimum wage and overtime

 compensation, and damages for any improper deductions or credits taken against wages under the

 FLSA as applicable pursuant to 29 U.S.C. § 216(b);

        (h)     Declaring that Defendants violated the minimum wage provisions of, and rules and

 orders promulgated under, the NYLL as to Plaintiff Alegria;

        (i)     Declaring that Defendants violated the overtime wage provisions of, and rules and

 orders promulgated under, the NYLL as to Plaintiff Alegria;

        (j)     Declaring that Defendants violated the spread-of-hours requirements of the NYLL

 and supporting regulations as to Plaintiff Alegria;

        (k)     Declaring that Defendants violated the notice and recordkeeping requirements of

 the NYLL with respect to Plaintiff Alegria’s compensation, hours, wages and any deductions or

 credits taken against wages;

        (l)     Declaring that Defendants’ violations of the provisions of the NYLL and spread of

 hours wage order were willful as to Plaintiff Alegria;

        (m)     Awarding Plaintiff Alegria damages for the amount of unpaid minimum wage and

 overtime compensation, and for any improper deductions or credits taken against wages, as well

 as awarding spread of hours pay under the NYLL as applicable

        (n)     Awarding Plaintiff Alegria damages for Defendants’ violation of the NYLL notice

 and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);



                                                - 17 -
Case 1:20-cv-02867-PKC-SJB Document 1 Filed 06/29/20 Page 18 of 19 PageID #: 18



        (o)     Awarding Plaintiff Alegria liquidated damages in an amount equal to one hundred

 percent (100%) of the total amount of minimum wage, overtime compensation, and spread of hours

 pay shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

 NYLL § 198(3);

        (p)     Awarding Plaintiff Alegria and the FLSA Class members pre-judgment and post-

 judgment interest as applicable;

        (q)      Awarding Plaintiff Alegria and the FLSA Class members the expenses incurred in

 this action, including costs and attorneys’ fees;

        (r)     Providing that if any amounts remain unpaid upon the expiration of ninety days

 following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

 is then pending, whichever is later, the total amount of judgment shall automatically increase by

 fifteen percent, as required by NYLL § 198(4); and

        (s)     All such other and further relief as the Court deems just and proper.

                                          JURY DEMAND

          Plaintiff Alegria demands a trial by jury on all issues triable by a jury.

 Dated: New York, New York

        June 29, 2020

                                                          MICHAEL FAILLACE & ASSOCIATES, P.C.

                                                By:              /s/ Michael Faillace
                                                          Michael Faillace [MF-8436]
                                                          60 East 42nd Street, Suite 4510
                                                          New York, New York 10165
                                                          Telephone: (212) 317-1200
                                                          Facsimile: (212) 317-1620
                                                          Attorneys for Plaintiff




                                                 - 18 -
Case 1:20-cv-02867-PKC-SJB Document 1 Filed 06/29/20 Page 19 of 19 PageID #: 19
